Grant, J.
(after stating the facts). The instruction was correct. Plaintiffs failed to show any negligence on the part of the defendant, or any violation of the contract of carriage. There is no showing that Mr. Cavanagh instructed the defendant to ship by any particular route. It therefore fully performed its contract by shipping the goods in the usual manner.- It was not, therefore, its fault that the cars were separated at Buffalo. There is no showing that the waybill of the Lake Shore & Michigan Southern Railway Company was made by the defendant, or under its instruction. If there were directions to place upon the waybill, “Notify M. F. Hope & Co.,” there is no testimony that this was not upon the waybill made out by the defendant over its own road. What testimony there is upon the point indicates that it was there, and that the omission occurred at Buffalo. The *212agent of the Lake Shore & Michigan Southern Railway Company—a witness for plaintiffs—testified that he got notice from Buffalo to notify plaintiffs. Each carrier made out its own waybill, and the defendant cannot be held liable under its contract with Cavanagh for any failure on the part of any succeeding carrier to make out a proper one. If, however, there were such testimony, this would not render the defendant liable for the value of the goods. There was a delay of three weeks after their arrival in notifying the plaintiffs. In any event, the defendant could be liable only for the damages caused by this delay, which plaintiffs claim was $14,—the storage charges. The reply to this claim is that plaintiffs have not paid it, and have made no such claim in their declaration. It is clear that the defendant is not responsible for what occurred after the arrival of the goods at their destination and notice thereof to plaintiffs. Somebody’s stupidity or unjustifiable conduct is responsible, but whether it be the fault of plaintiffs, or of either or both of the railway companies, we need not determine. It is only essential for the determination of this suit to say that no blame rests upon defendant.
Judgment affirmed.
Long, C. J., Montgomery and Hooker, JJ., concurred. Moore, J., did not sit.